Citation Nr: 0606500	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  05-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for tinea 
cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In October 2004, the RO granted service connection 
for tinea cruris (claimed as a penile groin condition) and 
assigned an initial noncompensable disability rating, 
effective July 19, 2004.  In a July 2005 rating decision, the 
RO confirmed the initial noncompensable rating.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The clinical evidence does not reveal involvement of at 
least 5 percent of the entire body area and intermittent 
systemic therapy has not been shown or alleged to be required 
for the veteran's tinea cruris.


CONCLUSION OF LAW

The criteria for an initial compensable rating for tinea 
cruris have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7806, 7813 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to an initial rating claim, where 
VCAA notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Here, the increased 
rating claim is governed by VAOPGCPREC 8-2003.  Even so the 
appellant is not prejudiced by the Board's consideration of 
his increased rating claim as VA has already met all notice 
and duty to assist obligations to him under the VCAA as shown 
in the October 2004 and July 2005 rating actions and the July 
2005 statement of the case, as the AOJ notified that veteran 
of what he needed to show to warrant a compensable rating for 
his tinea cruris.  Moreover, the AOJ obtained service medical 
records and VA treatment records and afforded the veteran an 
examination in October 2005 and had asked the veteran to sign 
release of information forms for private medical records in a 
September 2004 VA notice letter.  In response to the 
September 2004 letter, the veteran indicated that he had no 
more medical evidence to submit in support of his claim.  In 
the cover letter to the December 2005 supplemental statement 
of the case, the AOJ gave the veteran 60 days to comment 
concerning additional information in support of his claim.  
He did not respond.  Thus, the Board finds that the purpose 
behind the notice and duty to assist requirements have been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield, 19 Vet. App. at 123-29 
(2005).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

The veteran contends that the disability rating assigned for 
his skin disorder should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Because the present appeal arises from an 
initial rating decision, which established service connection 
for tinea cruris and assigned the initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2005); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

The veteran's service-connected tinea cruris is currently 
rated as noncompensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2005).  It has been rated as analogous 
to dermatitis or eczema under Diagnostic Code 7806.  See 38 
C.F.R. § 4.20.  It would appear that the RO arrived at this 
diagnostic code by way of 38 C.F.R. § 4.118, Diagnostic Code 
7813 for dermatophytosis (which includes tinea cruris), which 
in turn is evaluated as dermatitis.  Diagnostic Code 7813 
provides that dermatophytosis (ringworm: of body, tinea 
corporis; of head, tinea capitis; of feet, tinea pedis; of 
beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris) is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  The Board finds that the 
veteran's tinea cruris is more appropriately rated under 
Diagnostic Code 7806, as it is not located on the head, face, 
or neck (Diagnostic Code 7800), is not characterized by deep 
scarring or causes limited motion over an area exceeding 39 
square centimeters (Diagnostic Code 7801), or by superficial 
scarring over an area of 929 square centimeters, or that is 
unstable, painful on examination, or limits the function of 
the affected part (Diagnostic Codes 7802, 7803, 7804, and 
7805).  38 C.F.R. § 4.118 (2005).

Under Diagnostic Code 7806, dermatitis or eczema warrants a 
maximum 60 percent evaluation if it covers more than 40 
percent of the entire body, more than 40 percent of exposed 
areas are affected, or if constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body, affecting 20 to 40 percent of exposed areas, or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  Dermatitis or eczema 
covering at least 5 percent, but less than 20 percent, of the 
entire body; affecting at least 5 percent, but less than 20 
percent, of exposed areas; of requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period warrants a 10 percent evaluation.  
Dermatitis or eczema covering less than 5 percent of the 
entire body, affecting less than 5 percent of exposed areas; 
and requiring no more than topical therapy during the past 
12-month period warrants a noncompensable evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Service medical records reflect that on a few occasions in 
1943, the veteran was treated for tinea cruris and once for 
an infected sebaceous cyst.  Clinical findings for his skin 
were shown as normal on his December 1945 separation 
examination report.  

VA medical records show that, in January 2002, his skin was 
warm and dry without visible rash though there was evidence 
of scratching (no frank excoriations, papules or vesicles, or 
scales) with a diagnosis of pruritis - unclear etiology.  He 
was prescribed atarax, 25 milligrams four times a day for a 
week.  In March 2002, the veteran was given two topical 
creams to apply externally to affected areas twice daily as 
needed for groin area and shampoo to be used twice weekly for 
affected areas.  No skin rashes or lesions were noted on 
subsequent treatment records, until April 2005, which 
revealed mild tinea between right fourth and fifth toes.  The 
groin was benign (even though the veteran reported recurrent 
fungal infections since military days) helped by clotrimazole 
cream.  Dermatology suggested that the veteran use the 
Nizoral shampoo for his groin as well as his scalp.  In 
September 2005, the veteran was seen for the removal of a 
cyst on his back.  In December 2005, he was treated for 
pruritus with secondary skin lesions on his neck and chest 
and seborrheic keratoses.  

At an October 2005 VA examination, the examiner noted that 
the veteran's tinea cruris had its onset in 1943, and was 
stable, being treated with clotrimazole cream to the inguinal 
area twice daily for more than 12 months.  The veteran 
complained of intermittent rash and itching with burning 
sensation.  He reported that redness and burning sensation 
would appear one week and improve within three to four days 
after treatment then would recur and that itching and burning 
kept him awake at night.  Lesions would be located in the 
groin area and reflected by discoloration and increased 
pigmentation.  No lesions were noted but there was very 
slight hyperpigmentation at both inguinal areas.  The percent 
of exposed areas affected was zero.  The examiner further 
noted that the only reference to the veteran's tinea cruris, 
since he was first seen at the dermatology clinic was in 
April 2005.

Thus, the preponderance of the clinical evidence is against a 
compensable rating for tinea cruris, since it covers less 
than 5 percent of the entire body, affecting less than 5 
percent of exposed areas; and has required no more than 
topical therapy during any past 12-month period.  At no time 
during the pendency of this appeal has the evidence 
demonstrated that the veteran's tinea cruris affected at 
least 5 percent, but less than 20 percent, of exposed areas 
and required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during any past 12-month 
period.  

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected skin 
disorder has resulted either in frequent hospitalizations or 
caused marked interference in employment.  Rather, the record 
shows that the manifestations of the service-connected skin 
disorder are those contemplated by the regular schedular 
standards.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In light of the above, the Board finds that there were no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a compensable rating.  
Fenderson, supra.  Accordingly, the preponderance of the 
evidence is against his claim.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable rating for tinea cruris is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


